DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments, filed 30-June-2022, have been entered. Claims 1, 16, 18 and 19 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 9-13, filed 30-June-2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pike et al. (Pub. No. US 2021/0303557 A1, hereinafter “Pike”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 14, 15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Patent No. US 10,747,761 B2, hereinafter “Zhong”) in view of Pike.
Regarding claim 1, Zhong teaches:
receiving a natural language query associated with a subset of data sets of a plurality of data sets stored in the database system (Zhong – the natural language to database query translator receives 410 an input natural language query in Fig. 4 [Col. 6 lines 50-53]. The natural language query is associated with and queries database 160 [Col. 4 lines 24-31].)
determining a set of tokens included in the natural language query (Zhong – the input preprocessing module generates a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language, for example, various keywords of the SQL language such as SELECT, FROM, WHERE, and so on [Col. 6 lines 53-60].) 
labeling one or more tokens of the set of tokens with one or more primitives from a set of supported primitives associated with the subset of data sets; determining, based at least in part on the one or more labeled tokens, a set of higher order concepts corresponding to query operations, query conditions, or both, wherein a higher order concept comprises multiple primitives of the set of supported primitives (Zhong -  the input preprocessing module generates a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language, for example, various keywords of the SQL language such as SELECT, FROM, WHERE, and so on [Col. 6 lines 53-60]. Examiner interprets that the various SQL keywords such as SELECT, FROM, and WHERE disclose higher order concepts corresponding to query operations, query conditions, or both. See Col. 6 line 65, equation (1), where examiner interprets that the <col> token identifying column names and the <question> token identifying terms of the input natural language query disclose primitives (see Applicant’s Specification [0033], where a primitive concept may include a measure field (e.g., a numerical field, an amount field, a propensity to close field), a dimension field (e.g., a string field, a region field, an account field, an owner field), or a field value (e.g., Canada, emea, closed, won)).)
training a neural network to learn a grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both (Zhong – the natural language to database query translator accesses a plurality of neural machine learning models, each model configured to generate a portion of the output database query. The natural language to database query translator provides an input representation to each of the plurality of machine learning based models. Each of the plurality of machine learning based models generates a portion of the database query [Col. 7 lines 11-21]. The training module uses historical data stored in the training data store to train the neural networks in the natural language to database query translator [Col. 5 lines 32-34].)
and generating a database query for querying the database system based at least in part on the one or more labeled tokens, the determined set of higher order concepts, and the neural network (Zhong – each machine learning based model generates a portion of the database query and provides it to the query synthesis module. The query synthesis module combines the plurality of portions of the database query to generate the full database query. The query execution engine executes the database query to generate a results set [Col. 7 lines 22-32].)  
Zhong does not appear to teach:
resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure
However, Pike teaches:
resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure (Pike – the system can handle ambiguous and unambiguous input. Input from the user is mapped via tokens, which the entities from the database, entities from previous layers, special commands, functions, literals, words in the base language, for example English, and other input from the user e.g. annotations and comments [0238]. A spelling corrector is provided which can provide mappings from misspelt words or words to tokens, which includes permutations in the ordering and grammatical phrasing of strings [0246-0250]. See also how the user is provided with the ability to disambiguate as they type which can be used to provide help knowing what columns, tables, entries or functions are available, and resolve some ambiguity as to entries which occur in multiple places in the dataset before the phrase is sent to the full parser [0258]. See also how the correction of spellings or ambiguous tokens where there are multiple sensible options e.g. minim giving [mini in Column 1], [mini in Colum 2], minimum (a column), minimum (the function) [0262].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhong and Pike before them, to modify the system of Zhong of receiving a natural language query associated with a subset of data sets of a plurality of data sets stored in the database system, determining a set of tokens included in the natural language query, labeling one or more tokens of the set of tokens with one or more primitives from a set of supported primitives associated with the subset of data sets; determining, based at least in part on the one or more labeled tokens, a set of higher order concepts corresponding to query operations, query conditions, or both, wherein a higher order concept comprises multiple primitives of the set of supported primitives, training a neural network to learn a grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, and generating a database query for querying the database system based at least in part on the one or more labeled tokens, the determined set of higher order concepts, and the neural network with the teachings of Pike of resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure. One would have been motivated to make such a modification to remove arbitrary limitations to a query, such as an ambiguous term (Pike - [0006]).
Claims 16 and 19 correspond to claim 1 and are rejected accordingly.
Regarding claim 5, Zhong teaches:
wherein determining the set of tokens comprises: performing a word breaking procedure on the natural language query to determine a set of words; converting the set of words into a common language using a Unicode transformation format 8-bit encoding; and determining the set of tokens based at least in part on the converted set of words (Zhong – the input preprocessing module generates a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language (i.e. word breaking procedure), for example, various keywords of the SQL language such as SELECT, FROM, WHERE, and so on [Col. 6 lines 53-60]. See Col. 6 line 65, equation (1), where examiner interprets that the <sql> identifies terms representing SQL vocabulary discloses Unicode transformation format [Col. 6 lines 60-67, Col. 7 lines 1-5].)
Regarding claim 6, Zhong teaches:
clustering a plurality of adjacent words of the converted set of words; and determining whether to label the clustered plurality of adjacent words with a primitive from the set of supported primitives (Zhong - See Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <col> token identifying column names and the <question> token identifying terms of the input natural language query disclose primitives.)
Regarding claim 7, Zhong teaches:
wherein labeling the one or more tokens with the one or more primitives comprises: comparing a first token to a set of terms associated with a first primitive; determining a string distance value between the first token and at least one term of the set of terms based at least in part on the comparing; and ranking an applicability of the first primitive to the first token based at least in part on the string distance value, wherein the first token is labeled with the first primitive based at least in part on the ranked applicability satisfying a threshold (Zhong -  the input preprocessing module generates a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language, for example, various keywords of the SQL language such as SELECT, FROM, WHERE, and so on [Col. 6 lines 53-60]. Examiner interprets that the various SQL keywords such as SELECT, FROM, and WHERE disclose higher order concepts corresponding to query operations, query conditions, or both. See Col. 6 line 65, equation (1), where examiner interprets that the <col> token identifying column names and the <question> token identifying terms of the input natural language query disclose primitives (see Applicant’s Specification [0033], where a primitive concept may include a measure field (e.g., a numerical field, an amount field, a propensity to close field), a dimension field (e.g., a string field, a region field, an account field, an owner field), or a field value (e.g., Canada, emea, closed, won)).
Claim 20 corresponds to claim 7 and is rejected accordingly.
Regarding claim 8, Zhong teaches:
determining the set of terms associated with the first primitive based at least in part on metadata for the subset of data sets, a statistic for the subset of data sets, or a combination thereof (Zhong -  the input preprocessing module generates a sequence of tokens by concatenating column names from the database schema, the input natural language query, and the vocabulary of the database query language, for example, various keywords of the SQL language such as SELECT, FROM, WHERE, and so on [Col. 6 lines 53-60]. Examiner interprets that the various SQL keywords such as SELECT, FROM, and WHERE disclose higher order concepts corresponding to query operations, query conditions, or both. See Col. 6 line 65, equation (1), where examiner interprets that the <col> token identifying column names and the <question> token identifying terms of the input natural language query disclose primitives (see Applicant’s Specification [0033], where a primitive concept may include a measure field (e.g., a numerical field, an amount field, a propensity to close field), a dimension field (e.g., a string field, a region field, an account field, an owner field), or a field value (e.g., Canada, emea, closed, won))   
Regarding claim 9, Zhong teaches:
identifying a token of the one or more labeled tokens that is labeled with a temporal primitive; and predicting a date field associated with the subset of data sets based at least in part on the temporal primitive, the neural network, or a combination thereof, wherein the database query is generated based at least in part on the predicted date field (Zhong - See Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <col> token identifying column names discloses a date field.)
Regarding claim 10, Zhong teaches:
identifying a subset of the one or more labeled tokens, wherein each token of the subset of the one or more labeled tokens corresponds to a first primitive type, wherein the neural network is trained based at least in part on the subset of the one or more labeled tokens (Zhong - See Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <col> token identifying column names and the <question> token identifying terms of the input natural language query disclose primitive types.)
Regarding claim 11, Zhong teaches:
wherein the first primitive type corresponds to a dimension field that is associated with the subset of data sets or a measure field that is associated with the subset of data sets (Zhong - See Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <col> token identifying column names discloses a dimension field.)  
Regarding claim 12, Zhong teaches:
wherein the neural network comprises a data set-specific neural network corresponding to the subset of data sets, the method further comprising: training a universal neural network for the plurality of data sets to learn a second grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both; and selecting to use the data set-specific neural network, the universal neural network, or a combination thereof to generate the database query based at least in part on the natural language query (Zhong – the natural language to database query translator accesses a plurality of neural machine learning models, each model configured to generate a portion of the output database query. The natural language to database query translator provides an input representation to each of the plurality of machine learning based models. Each of the plurality of machine learning based models generates a portion of the database query [Col. 7 lines 11-21]. The training module uses historical data stored in the training data store to train the neural networks in the natural language to database query translator [Col. 5 lines 32-34].)  
Regarding claim 14, Zhong teaches:
wherein the set of supported primitives comprises a number, a numerical operator, an aggregation, a measure field, a dimension field, a field value, a date part, a date modifier, a sort operation, or a combination thereof (Zhong - See Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <col> token identifying column names discloses a dimension field.)  
Regarding claim 15, Zhong teaches:
wherein the set of higher order concepts comprises a calculation, a measure range, a date range, a limit condition, or a combination thereof (Zhong - see Col. 6 line 65, equation (1), where the sequence of tokens is generated and labeled with <col>, <sql> and <question> tokens (i.e. clustered and labeled) [Col. 6 lines 60-67, Col. 7 lines 1-5], where examiner interprets that the <sql> token that identifies terms representing SQL vocabulary discloses at least a limit condition such as WHERE.) 
Claims 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Maheshwari et al. (Pub. No. US 2021/0224275 A1, hereinafter “Maheshwari”).
Regarding claim 2, Zhong modified by Pike does not appear to teach:
the database system comprises a multi-tenant database system; and the neural network comprises a first tenant-specific neural network corresponding to a first tenant of the multi-tenant database system associated with the subset of data sets, the method further comprising: receiving a second natural language query associated with a second subset of data sets of the plurality of data sets stored in the multi-tenant database system; and generating a second database query for querying the multi-tenant database system based at least in part on the second natural language query and a second tenant-specific neural network corresponding to a second tenant of the multi-tenant database system associated with the second subset of data sets, wherein the first tenant-specific neural network is different from the second tenant-specific neural network
However, Maheshwari teaches:
the database system comprises a multi-tenant database system; and the neural network comprises a first tenant-specific neural network corresponding to a first tenant of the multi-tenant database system associated with the subset of data sets, the method further comprising: receiving a second natural language query associated with a second subset of data sets of the plurality of data sets stored in the multi-tenant database system; and generating a second database query for querying the multi-tenant database system based at least in part on the second natural language query and a second tenant-specific neural network corresponding to a second tenant of the multi-tenant database system associated with the second subset of data sets, wherein the first tenant-specific neural network is different from the second tenant-specific neural network (Maheshwari – a given query may be represented as a set of word embedding vectors to facilitate processing by the neural networking model. Fig. 3 illustrates an example set of operations for generating word embeddings for query tokens [0079-0080]. See [0089], where the query indicates a TENANT_ID, where each tenant is associated with an ID [0146].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhong, Pike and Maheshwari before them, to modify the system of Zhong and Pike of receiving a natural language query associated with a subset of data sets of a plurality of data sets stored in the database system, determining a set of tokens included in the natural language query, labeling one or more tokens of the set of tokens with one or more primitives from a set of supported primitives associated with the subset of data sets; determining, based at least in part on the one or more labeled tokens, a set of higher order concepts corresponding to query operations, query conditions, or both, wherein a higher order concept comprises multiple primitives of the set of supported primitives, training a neural network to learn a grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure and generating a database query for querying the database system based at least in part on the one or more labeled tokens, the determined set of higher order concepts, and the neural network with the teachings of Maheshwari of the database system comprises a multi-tenant database system; and the neural network comprises a first tenant-specific neural network corresponding to a first tenant of the multi-tenant database system associated with the subset of data sets, the method further comprising: receiving a second natural language query associated with a second subset of data sets of the plurality of data sets stored in the multi-tenant database system; and generating a second database query for querying the multi-tenant database system based at least in part on the second natural language query and a second tenant-specific neural network corresponding to a second tenant of the multi-tenant database system associated with the second subset of data sets, wherein the first tenant-specific neural network is different from the second tenant-specific neural network. One would have been motivated to make such a modification to optimize query performance for tenants (Maheshwari - [0001-0002]).
Claim 17 corresponds to claim 2 and is rejected accordingly.
Regarding claim 13, Zhong modified by Pike does not appear to teach:
the database system comprises a multi-tenant database system; and the neural network comprises a tenant-specific neural network corresponding to a tenant of a plurality of tenants of the multi-tenant database system, the method further comprising: training a tenant-agnostic neural network for the plurality of tenants to learn a second grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, wherein the database query is generated based at least in part on the tenant- specific neural network and the tenant-agnostic neural network
However, Maheshwari teaches:
the database system comprises a multi-tenant database system; and the neural network comprises a tenant-specific neural network corresponding to a tenant of a plurality of tenants of the multi-tenant database system, the method further comprising: training a tenant-agnostic neural network for the plurality of tenants to learn a second grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, wherein the database query is generated based at least in part on the tenant- specific neural network and the tenant-agnostic neural network (Maheshwari – a given query may be represented as a set of word embedding vectors to facilitate processing by the neural networking model. Fig. 3 illustrates an example set of operations for generating word embeddings for query tokens [0079-0080]. See [0089], where the query indicates a TENANT_ID, where each tenant is associated with an ID [0146].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhong, Pike and Maheshwari before them, to modify the system of Zhong and Pike of receiving a natural language query associated with a subset of data sets of a plurality of data sets stored in the database system, determining a set of tokens included in the natural language query, labeling one or more tokens of the set of tokens with one or more primitives from a set of supported primitives associated with the subset of data sets; determining, based at least in part on the one or more labeled tokens, a set of higher order concepts corresponding to query operations, query conditions, or both, wherein a higher order concept comprises multiple primitives of the set of supported primitives, training a neural network to learn a grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure and generating a database query for querying the database system based at least in part on the one or more labeled tokens, the determined set of higher order concepts, and the neural network with the teachings of Maheshwari of the database system comprises a multi-tenant database system; and the neural network comprises a tenant-specific neural network corresponding to a tenant of a plurality of tenants of the multi-tenant database system, the method further comprising: training a tenant-agnostic neural network for the plurality of tenants to learn a second grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, wherein the database query is generated based at least in part on the tenant- specific neural network and the tenant-agnostic neural network. One would have been motivated to make such a modification to optimize query performance for tenants (Maheshwari - [0001-0002]).
Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Picinini (Pub. No. US 2022/0043976 A1, hereinafter “Picinini”).
Regarding claim 3, Zhong modified by Pike does not appear to teach:
sending, for display at a user device, the one or more labeled tokens of the set of tokens; receiving, from the user device, a user input indicating an updated label corresponding to a token of the set of tokens; and relabeling the token with the updated label
However, Picinini teaches:
sending, for display at a user device, the one or more labeled tokens of the set of tokens; receiving, from the user device, a user input indicating an updated label corresponding to a token of the set of tokens; and relabeling the token with the updated label (Picinini – the user interface 401 may represent a user interface that can be used by the second user for identifying and checking tagging inconcsistencies for a same token and potential tagging errors. For example, the second user may sort a complete list of token-tag pairs by the tokens 410 and then by the tags 415 to create a list that highlights tagging inconcsistencies for each token. That is, each time that a same token is tagged with a different tag, a potneital inconstency may be displayed to the second user [0077]. Subsequently, the second user may then approriately update any tags as needed [0079].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Zhong, Pike and Picinini before them, to modify the system of Zhong and Pike of receiving a natural language query associated with a subset of data sets of a plurality of data sets stored in the database system, determining a set of tokens included in the natural language query, labeling one or more tokens of the set of tokens with one or more primitives from a set of supported primitives associated with the subset of data sets; determining, based at least in part on the one or more labeled tokens, a set of higher order concepts corresponding to query operations, query conditions, or both, wherein a higher order concept comprises multiple primitives of the set of supported primitives, training a neural network to learn a grammatical structure of the natural language query based at least in part on the one or more labeled tokens, the determined set of higher order concepts, or both, resolving one or more ambiguous terms corresponding to the one or more primitives used to label the one or more tokens based at least in part on the grammatical structure, wherein a first field of the grammatical structure corresponding to an ambiguous term is predicted using a second field of the grammatical structure and generating a database query for querying the database system based at least in part on the one or more labeled tokens, the determined set of higher order concepts, and the neural network with the teachings of Picinini of sending, for display at a user device, the one or more labeled tokens of the set of tokens; receiving, from the user device, a user input indicating an updated label corresponding to a token of the set of tokens; and relabeling the token with the updated label. One would have been motivated to make such a modification to improve the quality of human annotation (Picinini - [0001]).
Claim 18 corresponds to claim 3 and is rejected accordingly.
Regarding claim 4, Zhong teaches:
wherein training the neural network further comprises: training the neural network based at least in part on relabeling the token (Zhong – the training module trains the condition clause predictor using gradient descent to minimize the objective function. Accordingly, the condition clause predictor determine a total gradient as the weighted sum of the gradients from the cross entropy loss in predicting the SELECT column, from the cross entropy loss in predicting the aggregation operation, and from policy learning for the condition clause [Col. 9 lines 64-67, Col. 10 lines 1-6].)  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166